ACCEPTED
                                                                                                 12-14-00158-CR
                                                                                     TWELFTH COURT OF APPEALS
                                                                                                  TYLER, TEXAS
                                                                                             4/1/2015 4:06:25 PM
                                                                                                    CATHY LUSK
                                                                                                          CLERK

                                 CASE NO. 12-14-00158-CR

                                      IN THE
                                                                                 FILED IN
                                COURT OF APPEALS                          12th COURT OF APPEALS
                             TWELFTH DISTRICT OF TEXAS                         TYLER, TEXAS
                                      TYLER                                4/1/2015 4:06:25 PM
                                                                               CATHY S. LUSK
                                                                                   Clerk
                                      RICKY NEAL JR.

                                     Plaintiff – Appellant

                                               v.

                                     STATE OF TEXAS

                                    Defendant – Appellee


                                    -----------
                              ON APPEAL FROM
               JUDICIAL DISTRICT COURT NO. 7 OF SMITH COUNTY
                       The Honorable Judge Kerry L. Russell
                         TRIAL COURT NO. 007-0505-13
                                     ----------

                          MOTION TO SUBSTITUTE COUNSEL


TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes RICKY NEAL, JR., Movant and attorney of record for Defendant, CARLO

D’ANGELO, and brings this Motion to Substitute Counsel and in support thereof shows:

       A.     Movant was appointed as attorney of record for Defendant in the appeal of a trial

       judgment of this cause, and desires to withdraw from this cause.

       B.     Such withdrawal is sought in order to permit GERALD J. SMITH, SR. to be

       substituted as counsel of record for Defendant. The mailing address, telephone number,

       fax number and State Bar of Texas identification number for GERALD J. SMITH, SR.

       are as follows:
               2000 E. Lamar Blvd., Ste 330
               Arlington, Texas 76006
               (817) 635-3100       Telephone
               (817) 635-3104       Facsimile
               Texas State Bar No. 24039316

       C.      A copy of this motion has been mailed by certified mail and by regular mail to

       Defendant at Defendant's last known address:

                      Texas Department of Criminal Justice
                      Ferguson Unit
                      Inmate: Ricky Neal, Jr.
                      SID No. 07021167
                      TDCJ No. 01934438
                      12120 Savage Drive
                      Midway, TX 75852

                                          PRAYER

       WHEREFORE, PREMISES CONSIDERED, Movant prays that the Court allow

CARLO D’ANGELO to withdraw as counsel for RICKY NEAL JR., and from any further

representation of RICKY NEAL JR., and permit GERALD J. SMITH, SR. to be substituted as

counsel of record herein.

                                            Respectfully submitted,

                                            /s/Gerald J. Smith, Sr.
                                            Gerald J. Smith, Sr.
                                            State Bar No. 24039316

                                            The Law Offices of G. J. Smith, Sr. PLLC
                                            2000 E. Lamar Blvd., Ste. 330
                                            Arlington, TX 76006
                                            Tel: (817) 635-3100
                                            Fax: (817) 635-3104

                               CERTIFICATE OF SERVICE

This is to certify that on April _1_, 2015, a true and correct copy of the above and foregoing
document was served on the Twelfth District Court of Appeals Office, Smith County, 1517 W
Front St. Ste 354, Tyler, TX 75702, via Facsimile at (903) 590-1719.
                                              /s/Gerald J. Smith, Sr.



                             CERTIFICATE OF CONFERENCE

       Prior to the filing this motion, I certify that on April 1, 2015, a copy was provided to
the Smith County District Attorney’s Office, by facsimile addressed to the attention of Michael J.
West and afterwards:


_x_I conferred with Asst. District Attorney Michael J. West, and he opposes / does not oppose
Defendant's Motion for Substitution of Counsel;


___I attempted to confer with Asst. District Attorney Michael J. West by calling (903) 590-1720
on April 1, 2015, but he has not responded to my attempts. Accordingly, I cannot represent to the
court whether counsel opposes or does not oppose Defendant's Motion For Substitution of
Counsel.

                                              /s/Gerald J. Smith, Sr.,
                                              Gerald J. Smith, Sr.